WITHDRAWN 6/27/12




                                         IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-12-00040-CV

$5,000 IN U.S. CURRENCY AND
CHRIS A. ANDERSON,
                                                                         Appellants
    v.

THE STATE OF TEXAS,
                                                                         Appellee


                                   From the 40th District Court
                                       Ellis County, Texas
                                      Trial Court No. 81438


                                  MEMORANDUM OPINION

          Chris A. Anderson appealed the trial court’s default judgment rendered against

him on December 27, 2011. Anderson’s docketing statement in this appeal was filed on

February 13, 2012. It was served on this Court rather than on the parties to the appeal.

See TEX. R. APP. P. 9.5. Anderson was notified by letter dated February 14, 2012 that the

docketing statement did not contain a proper proof of service.1




1   Based on subsequent events, because this docketing statement was not properly served, we also strike it.
       Anderson replied by letter dated February 23, 2012 and requested a blank copy

of a docketing statement so that he could properly serve it. By letter dated March 7,

2012, Anderson was provided a blank docketing statement and was informed by the

Clerk of this Court that he was required to serve a copy of his docketing statement on

counsel for the State. He was further warned by the Clerk that the failure to timely

serve the docketing statement and provide a proper proof of service would result in the

Court striking the docketing statement.

       Anderson provided us with a new docketing statement which was filed on

March 15, 2012. However, the proof of service contained in the docketing statement

indicated Anderson again served only the Court, not the State. The March 15, 2012

docketing statement was stricken on March 28, 2012.        By letter of the same date,

Anderson was given one more chance to properly serve his docketing statement. He

was warned by the Clerk of this Court that the failure to properly serve the docketing

statement would result in a dismissal of his appeal without further notice. See TEX. R.

APP. P. 42.3(b), (c) and 44.3. He was also warned that future documents not properly

served on all parties to the appeal would be stricken.

       Anderson provided us with yet another docketing statement which was filed on

April 19, 2012. Yet again, the proof of service indicated that he served only the Court,

not the State as required.

       Anderson’s April 19, 2012 docketing statement is stricken and his appeal is

dismissed.



$5,000 and Anderson v. State                                                      Page 2
       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011).            Anderson’s affidavit of

indigence was filed with the trial court on February 27, 2012.                Under these

circumstances, we suspend the rule and order the Clerk to write off all unpaid filing

fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable

of the Court in no way eliminates or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Docketing statement stricken
Appeal dismissed
Opinion delivered and filed May 2, 2012
[CV06]




$5,000 and Anderson v. State                                                          Page 3